DETAILED ACTION
This office action is in response to the above identified patent application with regards to the amendments filed on 1/6/2021.  Claims 5-12 are currently pending and being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings were received on 1/6/2021.  These drawings are acceptable.
Specification
Amendments to the specification were received on 1/6/2021.  These amendments have been entered.
Claim Objections
Claim 11: is objected for because the article in from of “target output” (Line 2) should be “a” not “the”. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

.

Claim 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5, 9 and 12: recite “increasing an output of the combustor while the supplementary firing burner is stopped until after completion of a warming up of the steam turbine from a startup of the steam turbine”.
It is not clear if “while the supplementary firing burner is stopped” is an intended method step of stopping the supplementary burner or if it intends that is increased while the supplementary burner is off. It is also not clear if the output of the combustor is not increased until after the completion of the warming up of the steam turbine. 
Claims 5 and 12: recite “and increasing the output of the combustor and an output of the supplementary firing burner by starting up the supplementary firing burner.” It is not clear how an output of the combustor is increased by starting the supplementary firing burner as these are separate systems.
Claims 9 and 12: recite “increasing an output of the supplementary firing burner after the output of the combustor is increased and a preset predetermined output of the steam turbine is reached in a case where the warming up of the steam turbine is completed.” It is not clear if the second portion (bold) is defining the preset predetermined output as a case where the warming up of the steam turbine is completed or if “a preset predetermined output of the steam turbine” is an additional condition that must be met before the output of the supplementary firing burner is increased.
Claims 9 and 12: recite “an output of the combustor”, “an output of the supplementary firing burner” and “output of the steam turbine” it is not clear if the output of the steam turbine is of the same type of output as the outputs of the combustor and supplementary. Combustion outputs (heat and emissions) differ greatly from steam turbine outputs (power). The use of the same term without qualifiers heat output or power output leads to this issue. Note this issues could be overcome by reciting “a power output of the steam turbine” or “an electric output of the steam turbine”.
Claims 6 and 10: recite “an output of the gas turbine” and it is not clear if this is the same as the output of the combustor which is part of the gas turbine.
Claims 6 and 10: recite “preferentially changing an output of the gas turbine to the output of the supplementary firing burner upon.” It is not clear how an output of the gas turbine (or combustor) can be changed to an output of the supplementary firing burner as these are different structures with different outputs.
Claims 6, 8 and 10: recite “preferentially.” it is not clear what is meant by “preferentially changing” and “preferentially using”.

Claims not specifically addressed above are rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).

Examiners Note: The method claims may be better understood and more clear if the steps were separated and sequential. For example:
the method comprising:
starting the combustor, while the supplementary burner is off
starting the steam turbine,
upon completing warming up of the steam turbine, starting the supplementary burner
increasing an output of the combustor while increasing an output of the supplementary burner.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 does not appear to use the limitation of claim 6 regarding changing an output of the gas turbine engine. Something cannot be changing and constant.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Martz et al. (US 4,028,884) in view of Martens el al. (US 4,589,255).

Examiners Note: As best understood in view of the 112(b) issues, the claims are directed towards starting combined cycle power plant wherein different outputs of heat from a gas turbine combustor and a supplementary burner are varied. 

Regarding Claim 5: Martz discloses a method of starting up a combined cycle plant (Col 37 Lines 20-24), the combined cycle plant comprising:
a gas turbine (12) having a compressor, a combustor, and a turbine (Col 14 Lines 20- Col 15 Line 35);
a supplementary firing burner (16) configured to raise a temperature of an exhaust gas of the gas turbine (16 can burn fuel to raise the temperature of the gas turbine exhaust);

a steam turbine (36) configured to be driven by the steam generated by the heat recovery steam generator (36 is driven by steam from the HRSG), 
Martz does not disclose the method comprising:
increasing an output of the combustor while the supplementary firing burner is stopped until after completion of a warming up of the steam turbine from a startup of the steam turbine; and
increasing the output of the combustor and an output of the supplementary firing burner by starting up the supplementary firing burner when the warming up of the steam turbine is completed. (As best understood: turning on the combustor, while the supplementary burner is off, warming up the steam turbine from an off starting condition, then changing an output of the combustor and the output of the supplementary burner)
Martz teaches that the quantity and temperature of steam from a HRSG (heat recovery steam generator) is controlled by the output of the combustor and the output of the supplementary firing burner and that the output of the combustor and the output of the supplementary firing burner can be automatically or manually controlled (Martz Col 3 Lines 14-23 and Col 37 Line 51- Col 38 Line 33). 
Martens teaches that stress in the steam turbine can occur with large thermal differences between steam and the steam turbine (Martens Col 1 Lines 5-41). Martins further teaches minimizing stresses on the turbine by controlling the temperature of the steam (col. 2, lines 58-62) and that the steam temperature can be regulated by a choice of 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to increase an output of the combustor while the supplementary firing burner is off (it was known that a supplementary firing burner could be off and not produce heat, Martz Col 62 Lines 22-45) until after completion of a warming up of the steam turbine from a startup of the steam turbine; and
increasing the output of the combustor and an output of the supplementary firing burner by starting up the supplementary firing burner when the warming up of the steam turbine is completed in order to control the quantity and temperature of steam to the steam turbine (Martz Col 3 Lines 14-23 and Martens Col 4 Lines 32-35) and to avoid thermal stress in the steam turbine (Martens Col 1 Lines 5-41).

Regarding Claim 6: Martz in view of Martens teach the method according to claim 5. 
	Martz in view of Martens further teach changing an output of the gas turbine to the output of the supplementary firing burner upon a variation in a target output after the target output is reached by increasing the output of the combustor and the output of the supplementary firing burner (Martz and Martins teach adjusting one or both of an output 
Regarding Claim 7: Martz in view of Martens teach the method according to claim 5. 
Martz in view of Martens further teach changing the output of the supplementary firing burner upon a variation in a target output after the target output is reached by increasing the output of the combustor and the output of the supplementary firing burner (Martz and Martins teach adjusting one or both of an output of the combustor (the gas turbine) and/or the supplementary firing burner. Martz Col 3 Lines 14-23 and Martens Col 4 Lines 32-35).
Regarding Claim 8: Martz in view of Martens teach the method according to claim 6. 
Martz in view of Martens further teach using the output of the gas turbine as constant and decreasing the output of the supplementary firing burner upon a decreasing variation in the target output after the target output is reached by increasing the output of the combustor and the output of the supplementary firing burner (Martz and Martins teach adjusting one or both of an output of the combustor (the gas turbine) and/or the supplementary firing burner. Martz Col 3 Lines 14-23 and Martens Col 4 Lines 32-35).

Regarding Claim 9: Martz discloses a method of starting up a combined cycle plant (Col 37 Lines 20-24), the combined cycle plant comprising:
a gas turbine (12) having a compressor, a combustor, and a turbine (Col 14 Lines 20- Col 15 Line 35);

a heat recovery steam generator (18) configured to generate a steam using an exhaust heat of the exhaust gas of the gas turbine (18 generates steam form the heat of the gas turbine exhaust); and
a steam turbine (36) configured to be driven by the steam generated by the heat recovery steam generator (36 is driven by steam from the HRSG), 
Martz does not disclose the method comprising:
increasing an output of the combustor while the supplementary firing burner is stopped until after completion of a warming up of the steam turbine from a startup of the steam turbine; and
increasing an output of the supplementary firing burner after the output of the combustor is increased and a preset predetermined output of the steam turbine is reached in a case where the warming up of the steam turbine is completed. (As best understood turning on the combustor, while the supplementary burner is off, warming up the steam turbine from an off starting condition, then increasing an output of the combustor)
Martz teaches that the quantity and temperature of steam from a HRSG (heat recovery steam generator) is controlled by the output of the combustor and the output of the supplementary firing burner and that the output of the combustor and the output of the supplementary firing burner can be automatically or manually controlled (Martz Col 3 Lines 14-23 and Col 37 Line 51- Col 38 Line 33). 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to increasing an output of the combustor  while the supplementary firing burner is stopped until after completion of a warming up of the steam turbine from a startup of the steam turbine (; and
increasing an output of the supplementary firing burner after the output of the combustor is increased and a preset predetermined output of the steam turbine is reached in a case where the warming up of the steam turbine is completed. In order to control the quantity and temperature of steam to the steam turbine (Martz Col 3 Lines 14-23 and Martens Col 4 Lines 32-35) and to avoid thermal stress in the steam turbine (Martens Col 1 Lines 5-41).
Regarding Claim 10: Martz in view of Martens teach the method according to claim 9. 

Regarding Claim 11: Martz in view of Martens teach the method according to claim 9. 
Martz in view of Martens further teach changing the output of the supplementary firing burner upon a variation in a target output after the target output is reached by increasing the output of the combustor and the output of the supplementary firing burner (Martz and Martins teach adjusting one or both of an output of the combustor (the gas turbine) and/or the supplementary firing burner. Martz Col 3 Lines 14-23 and Martens Col 4 Lines 32-35).
	Regarding Claim 12: See claims 5 and/or 9 above. The switching signal being the discretion of an operator or automatic programing of the combined cycle plant.

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. Applicant canceled all previous claims and introduced the new ones which are addressed above. Wakazono is not used in the rejections presented so the applicant’s arguments presented towards a combination of Wakazono in view of Martz and Martens are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741